Case 9:18-cv-80390-WPD Document 244 Entered on FLSD Docket 07/08/2021 Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF FLORIDA
                                      PALM BEACH DIVISION

                                   CASE NO.: 9:18-cv-80390-WPD

   BENNY BARMAPOV,

            Plaintiff,

   vs.

   GUY AMUIAL et al.

            Defendants.

   ____________________________________/

                           REQUEST FOR STATUS CONFERENCE REGARDING
                               STATUS OF PAYMENT OF FEE AWARDS

            Plaintiff Benny Barmapov (“Barmapov”), his attorney Andrew L. Cole, respectfully

   request a brief (5 minute) telephonic status conference with Magistrate Judge William

   Matthewman regarding the status of payment of the judgments entered with respect to fees

   awarded in this case.

                                             COLE SCHOTZ P.C.
                                             Attorneys for Plaintiff
                                             2255 Glades Road, Suite 142W
                                             Boca Raton, Florida 33431
                                             Telephone:     561-221-6700
                                             Facsimile:     561-423-0494
                                             By: Andrew L. Cole
                                             Scott John Topolski
                                             Florida Bar No. 0006394
                                             stopolski@coleschotz.com
                                             Andrew L. Cole
                                             Florida Bar No 0187496
                                             acole@coleschotz.com




   59408/0001-40970522v1
   59408/0001-41102320v1
Case 9:18-cv-80390-WPD Document 244 Entered on FLSD Docket 07/08/2021 Page 2 of 2




                                   CERTIFICATE OF SERVICE

            I HEREBY CERTIFY, that on this 8th day of July, 2021, the foregoing document was

   served electronically via email upon Plaintiff, and via the Court’s CM/ECF System upon all

   registered users who have entered an appearance in this action, including:


    Keith David Silverstein, Esq.                        Gary Allan Isaacs, Esq.
    Keith D. Silverstein, P.A.                           712 U.S. Highway One, Suite 400
    1177 Kane Concourse, Suite 230                       North Palm Beach, FL 33408-7146
    Bay Harbor Islands, FL 33154                         Email: gaisaacs@bellsouth.net
    Email: keith.silverstein@gmail.com
                                                         Counsel for Defendants John Obeid,
    Counsel for Ariad Sommer, Roberto                    Terry Rafih, Palm Beach Auto
    Habaue, and SOMO Financial Services, Inc.,           Wholesale LLC, Rafih Florida
    Guy Amuial, Yossi Amuial, Avrham Amuial              Automotive, Inc., R & R North Lake
    Reuben Sastiel, Orna Sastiel, G.L. Cars, Inc.,       Development, LLLP, and
    Checkered Flag Automotive, LLC,                      R & R Development GP, LLC
    RBA Auto Finance LLC, and
    North Palm Hauling, LLC

    Thomas Hugh Dougherty
    Thomas H Dougherty PA
    712 US Highway One
    Suite 210-5
    North Palm Beach, FL 33408
    Email: thdlaw@bellsouth.net

    Defendant Pro Se


                                                /s/ Andrew L. Cole
                                                Andrew Lynch Cole




                                                     2
   59408/0001-40970522v1
   59408/0001-41102320v1
